Title: To Thomas Jefferson from Albert Gallatin, 13 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Friday [13 Dec. 1805]
                  
                  I once more enclose the Sandy hook papers. It is true that some of the alterations which you proposed in the agreement are at variance with the letter which I had previously written to Pendleton—
                  Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               